IMAX CORPORATION

EXHIBIT 10.35

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

AMENDMENT NO. 1, dated as of December 31, 2008, to the Securities Purchase
Agreement (the “Agreement”), dated as of May 5, 2008, by and between IMAX
Corporation, a corporation incorporated under the federal laws of Canada (the
“Company”) and each of the entities appearing on the signature pages hereof and
thereof (each, an “Investor” and collectively, the “Investors”). All capitalized
terms used and note otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

WHEREAS, the parties entered into the Agreement providing for the sale and
purchase of the Securities, all upon the terms and subject to the conditions set
forth therein; and

WHEREAS, the parties wish to amend certain terms and conditions of the
Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investors hereby agree as follows:

 

1. Section 1.2 is hereby amended to add the following defined term in the
appropriate alphabetical position:

““Registration Demand” has the meaning specified in Section 4.2(a) of this
Agreement.””

 

2. Section 4.2(a) is hereby amended and restated in its entirety:

“upon receipt of a written demand from all of the Investors (the “Registration
Demand”), and subject to receipt of necessary information from the Investors,
prepare and file with the Commission within 10 days after receipt of the
Registration Demand (the “Filing Deadline”), a registration statement (the
“Registration Statement”) to enable the resale of the Securities by the
Investors from time to time on the Principal Market or in privately-negotiated
transactions; provided, however, that for the avoidance of doubt, the Investors
may make only one Registration Demand and the Company shall only be required to
file one such Registration Statement; provided, further, that the Company may
postpone the filing of the Registration Statement in accordance with
Section 4.4(c) hereof;”

 

3. Section 4.4(c)(i) is hereby amended and restated in its entirety:



--------------------------------------------------------------------------------

“(i) that the filing of the Registration Statement or the continued use by the
Investors of the Registration Statement for purposes of effecting offers or
sales of the Securities pursuant thereto would require, under the Securities
Act, premature disclosure in the Registration Statement (or the prospectus
relating thereto) of material, nonpublic information concerning the Company, its
business or prospects or any of its proposed material transactions, and”

 

4. Except as expressly amended hereby, the terms and conditions of the Agreement
shall remain full force and effect.

 

5. This Amendment may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together constitute one and the
same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have caused this Amendment to
be executed as of the date first written above.

 

IMAX CORPORATION By:

/s/ RICHARD L. GELFOND

Name: Richard L. Gelfond Title: Co-Chief Executive Officer



--------------------------------------------------------------------------------

K&M DOUGLAS TRUST

JAMES DOUGLAS AND JEAN

DOUGLAS IRREVOCABLE

DESCENDANTS’ TRUST

By:

/s/ KEVIN DOUGLAS

By:

/s/ KEVIN DOUGLAS

Name: Kevin Douglas Name: Kevin Douglas Title: Trustee Title: Trustee By:

/s/ MICHELLE DOUGLAS

By:

/s/ MICHELLE DOUGLAS

Name: Michelle Douglas Name: Michelle Douglas Title: Trustee Title: Trustee
DOUGLAS FAMILY TRUST JAMES E. DOUGLAS III By:

/s/ JAMES DOUGLAS

By:

/s/ JAMES E. DOUGLAS III

Name: James Douglas Title: Trustee By:

/s/ JEAN DOUGLAS

Name: Jean Douglas Title: Trustee